Case 4:18-cv-04412 Document 134 Filed on 10/28/19 in TXSD Page 1 of 5

a ies

UNITED STATES DISTRICT COURT " 2 . a
SOUTHERN DISTRICT OF TEXAS if aut
: saggy aR
HOUSTON DIVISION crate’
JOHN SAIN, et al., '§
'§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
v. §
§
BRYAN COLLIER, et al., 8
§
Defendants. '§

PLAINTIFFS REQUEST FOR LEAVE OF COURT TO PROCEED WITH THEIR
_ APPEAL USING THE ORIGINAL RECORD

|
TO THE HONORABLE UNITED STATES DISTRICT COURT:

Plaintiffs now come requesting leave of Court to use the original record docketed from the

|
above styled and numbered case. !

|
Plaintiffs filed their Motion To Proceed In Forma Pauperis (IFP) in the District Court, Doc.

124, on September 30, 2019. |

|
Plaintiffs filed their Notice Of Appeal with the District Clerk, Doc. 126, on September 30,

2019. !

Plaintiffs mailed to the Clerk of Courts and all patties, Transcript Order Form (DKT-13)

signifying no hearing had taken place, hence no known transcripts were required, on October 7,
|
2019. (To be docketed).

'
i
1
I
(
j
i

Page 1
Case 4:18-cv-04412 Document 134 Filed on 10/28/19 in TXSD Page 2 of 5
Plaintiffs request, following the Court’s grant to proceed IFP, that they be allowed to
utilize: Fed. R. App. P. Rule 24 (c), Leave To Use Original Record which states, “A party allowed
to proceed IFP may request that the appeal be heard on the original record without reproducing

any part.” |
PRAYER

|
Plaintiffs pray the Court GRANT their request to utilize the original record in their appeal
|

to the 5th Circuit Court of Appeals.

Respectfully Submitted,

Dated: October 21, 2019

|
|
|

 

Page 2
Case 4:18-cv-04412 Document 134 Filed on 10/28/19 in TXSD Page 3 of 5

|
i
CERTIFICATE OF CONFERENCE
Whereby their signatures below, Plaintiffs do hereby certify/declare that a conference is

not possible because Plaintiffs are incarcerated in Texas Department of Criminal Justice,

Institutional Division, and are proceeding Pro Se in this cause. Plaintiffs will not speculate on
whether the Defendants oppose this motion. |

CERTIFICATE OF SERVICE

I
Whereby their signatures below, Plaintiffs do hereby certify/declare that true and correct
copies of the foregoing document was forwarded via US, First Class Mail, postage pre-paid, to
the following parties:

a. Bryan Collier
TDCJ Executive Director
Texas Department of Criminal Justice

|

|

|

|

b. James McKee |
Warden !
O.L Luther Unit (P2) |

|

c. Texas Department of Criminal Justice |
c/o Bryan Collier |
TDCJ Executive Director |
|

Service was perfected to the above Defendants through their Attorneys of Record for Service:
|

|
Todd Disher |

Attorney In Charge
Office of Attorney General of Texas |
209 W 14%, 8" Floor
Austin, TX 78701

Leah Jean O'Leary

Office of the Attorney General

Law Enforcement Defense Division
. P.O. Box 12548 Capital Station

Austin, TX 78711-2548

 

Page 3
Case 4:18-cv-04412 Document 134 Filed on 10/28/19 in TXSD Page 4 of 5

i
|
|
|
i

CERTIFICATE OF MAILING

Whereby their signatures below, Plaintiffs do hereby certify/declare that the foregoing
document was delivered to the United States Post Office for processing (U.S. First Class postage,

pre-paid). |

Pursuant to Fed. R. App. P. Rule 25 (a)(2)(A)(Gii), “Mailbox Rule,” Pro se documents filed
at the time they are placed in the institutional mailing system for processing.

'
|
{
{
‘

INMATE DECLARATION

We, the Plaintiffs listed below, being over 18 years of age, of sound mind, capable of
making this declaration due to the facts that we: suffer from and/or experience(d) one or more of
the conditions described; attended consultations with qualified medical and other professionals;
having been trained by medical personnel to recognize and treat complications due to
illness/heat/cold; having studied materials listed under Fed. R. Civ. P. Rule 902; through our
personal observations; and due to belief and empirical knowledge that the facts stated above;
pursuant to 28 U.S.C. § 1746, do hereby declare under penalty of perjury that the foregoing is true
and correct from personal knowledge.

|

|

Executed on October 21, 2019 |
|

!

|

 

Page 4 !
Case 4:18-cv-04412 Document 134 Filed on 10/28/19 in TXSD Page 5 of 5

JOHN SAIN, Pro Se
TDCI ID# 01373168

O.L. Luther Unit (P2)
1800 Luther Dr.
Navasota, TX 77868-4714

 

DAVID CUMMINGS, Pro Se
TDCJ ID# 02153663

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

PHILLIP GULLETT, Pro Se LLC Ey Zeller
-TDCJ ID# 01672020 -— f 4

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

 

DAVID WILSON, Pro Se

TDCJ ID# 01648044
O.L. Luther Unit (P2) - |
1800 Luther Dr.
Navasota, TX 77868-4714
